Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 1 of 17 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                                      CASE NO.
  Grady Scott,

         Plaintiff,
                                                      COMPLAINT AND TRIAL BY JURY
  v.                                                  DEMAND

  Alliance CAS, LLC, and
  Bella Nova Homeowners Association, Inc.,

        Defendants.
  _____________________________________/

                                      NATURE OF ACTION

         1.        Plaintiff Grady Scott (“Plaintiff”) brings this action against Alliance CAS, LLC

  (“Alliance”) and Bella Nova Homeowners Association, Inc., (“Bella Nova”) (collectively,

  “Defendants”) pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

  1692 et seq., and the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. §

  559.55 et seq.

                          JURISDICTION, STANDING, AND VENUE

         2.        This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331

  and 28 U.S.C. § 1367.

         3.        Plaintiff has Article III standing to bring this action, as it seeks to redress

  conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress has

  made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

  1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well positioned to

  identify intangible harms that meet minimum Article III requirements,” and thus “may



                                                  1
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 2 of 17 PageID 2




  ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that were

  previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992));

  Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill.

  July 11, 2016) (“Without the protections of the FDCPA, Congress determined, the ‘[e]xisting

  laws and procedures for redressing these injuries are inadequate to protect consumers.’”

  (quoting 15 U.S.C. § 1692(b)).

         4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the

  acts and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff

  resides in this district, and where Defendants transact business in this district.

                    THE FAIR DEBT COLLECTION PRACTICES ACT

         5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices,

  to ensure that debt collectors who abstain from such practices are not competitively

  disadvantaged, and to promote consistent state action to protect consumers.” Jerman v.

  Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. §

  1692(e)).

         6.      The FDCPA is described as a strict liability statute which “typically subjects

  debt collectors to liability even when violations are not knowing or intentional.” Owen v. I.C.

  Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).

         7.      “A single violation of the Act is sufficient to subject a debt collector to liability

  under the Act.” Lewis v. Marinosci Law Grp., P.C., No. 13-61676-CIV, 2013 WL 5789183,

  at *2 (S.D. Fla. Oct. 29, 2013).




                                                   2
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 3 of 17 PageID 3




         8.      The Eleventh Circuit applies the “least sophisticated consumer” standard to

  determine whether a debt collector’s communication violates the FDCPA. Jeter v. Credit

  Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985).

         9.      This objective standard does not consider “whether the particular plaintiff-

  consumer was deceived or misled; instead, the question is ‘whether the ‘least sophisticated

  consumer’ would have been deceived’ by the debt collector’s conduct.” Crawford v. LVNV

  Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014) (quoting Jeter, 760 F.2d at 1177 n.11)).

                 THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

         10.     Similarly, the FCCPA, Florida’s consumer protection statute, was enacted as a

  means of regulating the activities of consumer collection agencies within the state. LeBlanc v.

  Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010).

         11.     “The Consumer Collection Practices Act is a laudable legislative attempt to

  curb what the Legislature evidently found to be a series of abuses in the area of debtor-creditor

  relations.” Laughlin v. Household Bank, Ltd., 969 So. 2d 509, 512 (Fla. 1st Dist. App. 2007)

  (quoting Harris v. Beneficial Fin. Co. of Jacksonville, 338 So. 2d 196, 200-01 (Fla. 1976)).

         12.     “The FCCPA is to be construed in a manner that is protective of the

  consumer.” Id. With this in mind, the FCCPA is meant to be read, “in addition to the

  requirements and regulations of the federal act [the FDCPA]. In the event of any inconsistency

  between any provision of this part and any provision of the federal act, the provision which is

  more protective of the consumer or debtor shall prevail.” Fla. Stat. § 559.552.

         13.     In addition to actual and statutory damages, the FCCPA also provides for

  punitive damages. “It clearly appears to have been the intent of the Legislature to provide a




                                                 3
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 4 of 17 PageID 4




  remedy for a class of injury where damages are difficult to prove and at the same time provide

  a penalty to dissuade parties . . . from engaging in collection practices which may have been

  heretofore tolerated industry wide.” Laughlin, 969 So. 2d at 513 (quoting Harris, 338 So. 2d

  at 200).

                                            PARTIES

          14.    Plaintiff is a natural person who at all relevant times resided in the State of

  Florida, County of Polk, and City of Davenport.

          15.    Plaintiff is a veteran that served as a combat medic for the United States

  Military from 1987-1998, including overseas in the Middle East during the Gulf War.

          16.    Plaintiff received an honorable discharge from the United States Military in

  1998.

          17.    Due to his service to this country, Plaintiff suffers from Post-Traumatic Stress

  Disorder (PTSD).

          18.    Plaintiff’s PTSD symptoms include nightmares, panic attacks and general

  anxiety.

          19.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

          20.    Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

          21.    Alliance is an entity that at all relevant times was engaged, by use of the mails

  and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

  U.S.C. § 1692a(5).

          22.    Alliance is a “debt collector” as defined by 15 U.S.C. § 1692a(6).




                                                 4
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 5 of 17 PageID 5




            23.   Bella Nova is an entity that at all relevant times was engaged, by use of the

  mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined

  by Fla. Stat. § 559.55(6).

            24.   Bella Nova is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                   FACTUAL ALLEGATIONS

            25.   Plaintiff is a natural person allegedly obligated to pay a debt.

            26.   Plaintiff’s alleged obligation arises from a transaction in which the money,

  property, insurance, or services that are the subject of the transaction were incurred primarily

  for personal, family, or household purposes—namely, homeowner’s association fees on a

  personal residence to Bella Nova (the “Debt”).

            27.   Alliance uses instrumentalities of interstate commerce or the mails in a business

  the principal purpose of which is the collection of any debts.

            28.   Alliance regularly collects or attempts to collect, directly or indirectly, debts

  owed or due, or asserted to be owed or due, another.

            29.   Plaintiff made timely payments on the quarterly dues Bella Nova assessed to

  him throughout 2017.

            30.   In or around December 2017, Plaintiff’s wife attempted to set up an automatic

  payment plan whereby Plaintiff’s bank would automatically remit timely payments to Bella

  Nova as its fees were assessed to Plaintiff.

            31.   Both Plaintiff and his wife believed that the automatic payment plan had been

  set up.




                                                  5
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 6 of 17 PageID 6




         32.     Upon information and belief, the payment plan was not successfully set up, and

  Plaintiff fell behind on his association fees.

         33.     Upon information and belief, Bella Nova never informed Plaintiff that it

  forwarded his account to collections and that Alliance was now in charge of collecting

  Plaintiff’s Debt.

         34.     In or around early August 2018, Plaintiff communicated with Bella Nova via

  telephone regarding a past due balance.

         35.     During the call, Bella Nova told Plaintiff that he could make payments to it, and

  that it would apply those payments to the Debt.

         36.     For the purpose of attempting to collect the Debt, Alliance sent Plaintiff a

  written communication dated August 14, 2018.

         37.     A true and correct copy of Alliance’s August 14, 2018 letter is attached as

  Exhibit A.

         38.     Alliance’s August 14, 2018 letter informed Plaintiff that he had a total

  outstanding debt of $725.51 originally due to Bella Nova. Exhibit A.

         39.     Wanting to rectify the situation promptly, Plaintiff paid Bella Nova $300.00 on

  August 29, 2018.

         40.     Plaintiff then sent an email to Alliance two days later requesting a payment plan

  to bring his account current.

         41.     In an email sent on September 13, 2018, Alliance informed Plaintiff that it

  would give him until October 3, 2018 to pay off the balance of the Debt in full or else it would

  file a lien against his property, thus beginning foreclosure proceedings on Plaintiff’s home.




                                                   6
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 7 of 17 PageID 7




         42.     Plaintiff paid off the remaining balance of the Debt in conformity with the

  payment plan on October 1, 2018.

         43.     Despite Plaintiff paying off the full balance of the Debt, Alliance sent Plaintiff

  a written communication dated October 11, 2018, stating his Bella Nova account was

  delinquent.

         44.     A true and correct copy of Alliance’s October 11, 2018 letter is attached as

  Exhibit B.

         45.     Alliance’s October 11, 2018 letter states it filed a claim of lien against

  Plaintiff’s property because he had “not paid the Quarterly assessment to Bella Nova.” Exhibit

  B (emphasis in original).

         46.     Alliance’s October 11, 2018 letter also states that the amount of the Debt

  increased to $1,294.55. Id.

         47.     Alliance filed two separate claims of lien against Plaintiff’s property on October

  12, 2018 to begin the process of foreclosing on Plaintiff’s home.

         48.     A true and accurate copy of Alliance’s claims of lien against Plaintiff’s property

  is attached as Exhibit C.

         49.     Alliance’s two claims of lien each state that the total due through October 12,

  2018 is $250.00, making the total cost to remove the liens $500.00. Exhibit C.

         50.     In response, Plaintiff sent Alliance an email on October 22, 2018 explaining

  that he paid off the Debt.

         51.     Thereafter, on February 15, 2019, Alliance sent Plaintiff a written

  communication which purported to validate the Debt owed to Bella Nova.




                                                 7
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 8 of 17 PageID 8




         52.     A true and correct copy of Alliance’s February 15, 2019 letter with supporting

  documents is attached as Exhibit D.

         53.     Included with Alliance’s February 15, 2019 letter were itemized ledgers from

  Bella Nova and Alliance. Exhibit D.

         54.     Bella Nova’s ledger indicates that it applied Plaintiff’s $300 payment from

  August 2018, but does not show that it applied Plaintiff’s $450 payment made on October 1,

  2018. Exhibit D at 3.

         55.     Alliance’s ledger statement purports to show the amount of Plaintiff’s alleged

  indebtedness for the Bella Nova account from the period of August 14, 2018 to February 1,

  2019. Exhibit D at 4.

         56.     Alliance’s ledger statement stated that the total amount due as of September 30,

  2018 was $428.01. Id.

         57.     Alliance’s ledger statement stated that the total amount due as of October 1,

  2018 was $566.01, as it added $138 in Bella Nova dues for the month of October to the

  previous total, but did not apply Plaintiff’s $450 payment. Id.

         58.     Alliance’s ledger statement stated that the total amount due as of October 10,

  2018 was $1,294.55 after adding up all of the costs it allegedly incurred for filing claims of

  lien against Plaintiff’s home. Id.

         59.     Alliance charged Plaintiff $728.54 in total on October 10, 2018 for the

  preparation and recording of the claims of lien on his property. Id.

         60.     The actual cost of recording the claims of lien with the Clerk of Court for Polk

  County is $10. Exhibit C.




                                                 8
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 9 of 17 PageID 9




         61.     Therefore, Alliance significantly overcharged and falsely represented the

  compensation which it may lawfully receive for the collection of a debt. See 15 U.S.C. §

  1692e(2)(B).

         62.     Additionally, or in the alternative, by recording two separate liens against

  Plaintiff, Defendants caused Plaintiff to be charged two separate lien recording costs.

         63.     As a result of Defendants’ actions, Plaintiff’s PTSD symptoms have worsened

  over the past 9 months.

         64.     Due to the claims of lien Defendants filed on his home, Plaintiff is fearful that

  his home will be foreclosed on.

         65.     Plaintiff’s nightmares have increased in frequency and he has had to adjust the

  dosage of medication he takes due to Defendants’ threat to foreclose on his home.

                                       COUNT I
                              VIOLATION OF 15 U.S.C. § 1692e
                                      ALLIANCE

         66.     Plaintiff repeats and re-alleges each factual allegation above.

         67.     The FDCPA creates a broad, flexible prohibition against the use of misleading,

  deceptive, or false representations in the collection of debts. See 15 U.S.C. § 1692e; Hamilton

  v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir. 2002) (citing legislative

  history reference to the FDCPA’s general prohibitions which “will enable the courts, where

  appropriate, to proscribe other improper conduct which is not specifically addressed”).

         68.     “[A] collection notice is deceptive when it can be reasonably read to have two

  or more different meanings, one of which is inaccurate.” Federal Home Loan Mortgage Corp.




                                                 9
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 10 of 17 PageID 10




   v. Lamar, 503 F.3d 504, 512 (6th Cir. 2007) (quoting Russell v. Equifax A.R.S., 74 F.3d 30, 35

   (2d Cir. 1996)).

          69.      Alliance used false, deceptive, or misleading means in connection with the

   collection of the Debt when it recorded a lien against Plaintiff’s property after saying it would

   not do so in the event that Plaintiff paid off the balance of the Debt by October 3, 2018.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Alliance violated 15 U.S.C. § 1692e;

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                   in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                f) Awarding such other and further relief as the Court may deem proper.

                                         COUNT II
                              VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                        ALLIANCE

          70.      Plaintiff repeats and re-alleges each factual allegation above.

          71.      The FDCPA creates a broad, flexible prohibition against the use of misleading,

   deceptive, or false representations in the collection of debts. See 15 U.S.C. § 1692e; Hamilton

   v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir. 2002) (citing legislative




                                                  10
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 11 of 17 PageID 11




   history reference to the FDCPA’s general prohibitions which “will enable the courts, where

   appropriate, to proscribe other improper conduct which is not specifically addressed”).

          72.      Included as an example of conduct that violates section 1692e is the false

   representation of the character, amount, or legal status of a debt. 15 U.S.C. § 1692e(2)(A).

          73.      Thus, the plain-language of the FDCPA makes it clear that under the strict

   liability framework, any false representation as to the amount of the debt is sufficient to show

   a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004) (“§

   1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false claims, period.”);

   see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th Cir. 2003) (“under §

   1692e ignorance is no excuse”).

          74.      Alliance falsely represented the character, amount, or legal status of Plaintiff’s

   Debt when it sent Plaintiff its October 11, 2018 Delinquent Assessment misstating that his debt

   was $1,294.55.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Alliance violated 15 U.S.C. § 1692e(2)(A);

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                   in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and




                                                  11
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 12 of 17 PageID 12




                f) Awarding such other and further relief as the Court may deem proper.

                                       COUNT III
                             VIOLATION OF 15 U.S.C. § 1692e(2)(B)
                                       ALLIANCE

          75.      Plaintiff repeats and re-alleges each factual allegation above.

          76.      Within this broad prohibition, the FDCPA specifically forbids the “false

   representation of—any services rendered or compensation which may be lawfully received by

   any debt collector for the collection of a debt.” 15 U.S.C. § 1692e(2)(B); see West v. Costen,

   558 F. Supp. 564 (W.D. Va. 1983) (holding that defendants violated § 1692e(2)(B) because

   “there was no legal basis for imposing the service charges. Therefore the service charges were

   compensation which cannot be ‘legally received’”).

          77.      Per his payment plan with Alliance, Plaintiff paid off the remaining portion of

   the Debt on October 1, 2018.

          78.      Yet Alliance charged Plaintiff $728.54 in total on October 10, 2018 for the

   preparation and recording of the lien on his property while under the mistaken belief that

   Plaintiff still owed the Debt.

          79.      Though debt collectors are allowed to charge consumers for services rendered

   or compensation which may be lawfully received when it collects debts from consumers, they

   are not allowed to artificially inflate the amount that consumers owe for these services.

          80.      Alliance falsely represented the compensation it may lawfully receive by

   charging Plaintiff $728.54 for recording a lien against his property.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Alliance violated 15 U.S.C. § 1692e(2)(B);




                                                  12
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 13 of 17 PageID 13




                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                   in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                f) Awarding such other and further relief as the Court may deem proper.

                                        COUNT IV
                                VIOLATION OF 15 U.S.C. § 1692f
                                        ALLIANCE

          81.      Plaintiff repeats and re-alleges each factual allegation above.

          82.      The FDCPA also prohibits the use of unfair or unconscionable means to collect

   debts. See 15 U.S.C. § 1692f.

          83.      In addition to the non-exhaustive list of conduct that violates the FDCPA, §

   1692f “allows a court to sanction improper conduct the FDCPA fails to address specifically.”

   Turner v. Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580 (D.N.J. 2013)

   (quoting Adams v. Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D. Pa. 1996)).

          84.      Alliance used unfair or unconscionable means in connection with the collection

   of the Debt when it recorded a lien against Plaintiff’s property after saying it would not do so

   if Plaintiff paid off the Debt by October 3, 2018.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Alliance violated 15 U.S.C. § 1692e(2)(B);




                                                  13
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 14 of 17 PageID 14




                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                   in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                f) Awarding such other and further relief as the Court may deem proper.

                                        COUNT V
                               VIOLATION OF 15 U.S.C. § 1692f(1)
                                       ALLIANCE

          85.      Plaintiff repeats and re-alleges each factual allegation above.

          86.      The Act also prohibits the use of unfair or unconscionable means to collect

   debts, including, but not limited to, the attempt to collect amounts to which the debt collector

   is not legally entitled to collect. See 15 U.S.C. §§ 1692f, 1692f(1).

          87.      “The ‘permitted by law’ language of the FDCPA has been construed to mean

   ‘an affirmative authorization, not just indulgent silence.’” Champion v. Target Nat'l Bank, No.

   1:12-CV-4196-RLV, 2013 WL 8699367, at *10 (N.D. Ga. Apr. 15, 2013) (quoting Shula v.

   Lawent, No. 01 C 4883, 2002 WL 31870157, at *9 (N.D.Ill.Dec.23, 2002)).

          88.      Debt collectors may not collect any amount if either “(A) state law expressly

   prohibits collection of the amount or (B) the contract does not provide for collection of the

   amount and state law is silent.” FTC Staff Commentary on the FDCPA, 53 Fed. Reg. 50,097,

   50,108 (Dec. 13, 1988)




                                                  14
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 15 of 17 PageID 15




          89.      “[W]hen state law does not affirmatively authorize or prohibit service charges,

   a service charge may only be imposed if the customer expressly agreed to it in the contract

   which gives rise to the debt.” Weast v. Rockport Fin., LLC, 115 F. Supp. 3d 1018, 1022 (E.D.

   Mo. 2015) (citing Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 407–08 (3d Cir.

   2000); Tuttle v. Equifax Check, 190 F.3d 9, 13 (2d Cir. 1999)).

          90.      After Alliance filed a claim of lien against Plaintiff’s property despite the fact

   he had already paid off the Debt, it charged Plaintiff $728.54 for, among other things, the

   preparation, recording, and mailing of the Claim of Lien. Exhibit D.

          91.      Alliance violated 15 U.S.C. § 1692f(1) by collecting or attempting to collect an

   amount from Plaintiff that is not expressly authorized by the agreement creating the Debt nor

   permitted by law, including by charging Plaintiff $728.54 for the preparation, recording, and

   mailing of the Claim of Lien.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Alliance violated 15 U.S.C. § 1692f(1);

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                   in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                   law; and

                f) Awarding such other and further relief as the Court may deem proper.




                                                   15
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 16 of 17 PageID 16




                                        COUNT VI
                             VIOLATION OF FLA. STAT. § 559.72(9)
                                      BELLA NOVA

          92.      Plaintiff repeats and re-alleges each factual allegation above.

          93.      Bella Nova knew, or should have known, that Plaintiff satisfied the terms of the

   payment plan on time because it received his payments prior to October 3, 2018.

          94.      Bella Nova, through its agent, violated Fla. Stat. § 559.72(9) by claiming,

   attempting, or threatening to enforce the Debt despite knowledge that Plaintiff paid off the

   Debt, or asserting the existence of some other legal right despite knowledge that the right does

   not exist, including by attempting to collect $728.54 for the filing of two claims of lien after

   Plaintiff satisfied the terms of the payment plan, which is not allowed by law or expressly

   permitted by contract.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Bella Nova violated Fla. Stat. § 559.72(9);

                b) Awarding Plaintiff statutory damages, pursuant to Fla. Stat. § 559.77(2), in the

                   amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to Fla. Stat. § 559.77(2);

                d) Awarding Plaintiff punitive damages, pursuant to Fla. Stat. § 559.77(2);

                e) Awarding Plaintiff such equitable relief as the Court deems necessary or proper,

                   including enjoining Bella Nova from further violations of the FCCPA, pursuant

                   to Fla. Stat. § 559.77(2);

                f) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                   pursuant to Fla. Stat. § 559.77(2);




                                                  16
Case 8:19-cv-02421-MSS-AAS Document 1 Filed 09/30/19 Page 17 of 17 PageID 17




             g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             h) Awarding such other and further relief as the Court may deem just and proper.



   Dated: September 30, 2019.
                                             Respectfully submitted,

                                             /s/ Alex D. Weisberg
                                             Alex D. Weisberg
                                             FBN: 0566551
                                             Weisberg Consumer Law Group, PA
                                             Attorneys for Plaintiff
                                             5846 S. Flamingo Rd, Ste. 290
                                             Cooper City, FL 33330
                                             (954) 212-2184
                                             (866) 577-0963 fax
                                             aweisberg@afclaw.com

                                             Correspondence address:
                                             Thompson Consumer Law Group, PLLC
                                             5235 E. Southern Ave. D106-618
                                             Mesa, AZ 85206




                                              17
